DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed April 8, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because US Patent Reference #3, 2020898 to MCDONALD with an issue date of 2935-11-12 is entered with a typographical error.  It has been placed in the application file, but the identified reference, MCDONALD, has not been considered as to the merits.  Examiner believes that applicant intended to make reference to US 2020898 to MCDONALD with an issue date of 1935-11-12.  Examination has proceed as such.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1” has been used to designate both container in Fig 1 and filtering body Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3” has been used to designate both perforated cover in Fig. 2 and filtering body Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the same numerical reference applied to several elements.  For example, container 1 (¶13).  
Appropriate correction is required.

Claim Objections
Claim 12 objected to because of the following informalities:  Applicant has switched convention going from "the" to "said".  Further the claim recites "within in".  Appropriate correction is required.
Claim 12 should be redrafted to read:
12.  The container, adapted to cooperate with a device according to claim 1, the container comprising: a closed housing of porous material and/or of material that is permeable to air or vapour and/or smoke, wherein the container is filled with one or more substances to be burned in the device when the container is positioned within the compartment of the device.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is directed to a device, however the claim is reciting method steps for use of the device.   A single claim which claims both an apparatus and the method steps of using the 
Claim 12 recites the limitation "a container".  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 depends from claim 1 which already recites the limitation “a container”.  It is unclear if this is the same container or a new container.  For purposes of examination the same container is assumed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a) as being anticipated by US 3292634 A (hereinafter BEUCLER) included in applicant’s IDS dated April 8, 2020.
Regarding claim 1, BEUCLER discloses a tobacco holding container for placement within the bowl of a smoking pipe making smoking more convenient and enjoyable (Col. 1, lines 8-12).  BEUCLER discloses a device (Fig. 4, pipe Col. 1, lines 69-72) for burning one or more substances, such as tobacco, cannabis or hashish, allowing the user to inhale through his mouth the smoke and/or the vapours released.  BEUCLER further discloses a container (Fig. 1, tobacco cartridge, Col. 1, lines 65-66) adapted to be filled with the one or more substances to be burned; and a compartment (Fig. 4, pipe bowl, Col. 2, lines 16-25), which is arranged for receiving the container (Col. 2, lines 8-11). 
Regarding claim 2, BEUCLER discloses the device of claim 1 as discussed above,  BEUCLER further discloses wherein the compartment and/or the container is provided with perforations at least on two sides, thereby allowing air to be blown trough or to be drawn through the compartment and the container. (Col. 2, lines 26-34, draft openings 6 and apertures 10)
Regarding claim 3, BEUCLER discloses the device of claim 1 as discussed above, BEUCLER further discloses comprising an air inlet and a vapour outlet, wherein the compartment and the container are positioned in the vicinity of the air inlet.  (See annotated Fig. 4)

    PNG
    media_image1.png
    392
    448
    media_image1.png
    Greyscale

Regarding claim 4, BEUCLER discloses the device of claim 1 as discussed above, BEUCLER further discloses, arranged such that a user, by positioning a heat source such as, a flame of a lighter, a burning candle or a burning match against, or in the vicinity of, the container, and by sucking at the outlet of the device, realizes a heated air flow through the container causing heating of the substance to be burned, to the ignition temperature, and enabling the user to draw in the generated smoke and vapours via the outlet of the device (Col. 5, lines 24-28).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the tobacco holding container of BEUCLER is capable of being used in the same manner as the device of the instant application.
While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 
Regarding claim 5, BEUCLER discloses the device of claim 1 as discussed above, BEUCLER further discloses, wherein the container is filled by a supplier with one or more substance to be burned, which container is intended for single use and has been closed by the supplier (Col. 58-59).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over BEUCLER as applied to claims 1-5 above, and further in view of US 1868469 A (hereinafter BROADWAY) included in applicant’s IDS dated April 8, 2020.
Regarding claims 6 and 7, BEUCLER discloses the device of claim 1 as discussed above, BEUCLER does not explicitly disclose that the device is comprising one or more filters that filter the vapours before these vapours are drawn in and wherein at least one of said filters is provided with active carbon.
BROADWAY teaches removing toxic principles from tobacco before the smoke is drawn into the mouth of the smoker (Page 1, lines 4-11).  BROADWAY discloses that the shell 7 is 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BEUCLER to include an active carbon filter for filtering the vapors as taught in BROADWAY.  A person of ordinary skill in the art would obviously include a filter because doing so would remove toxins from the tobacco smoke (Page 1, lines 4-11) and cool the smoke (Fig. 1, Page 1, lines 96-100).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over BEUCLER as applied to claims 1-5 above, and further in view of  US 20140158143 A1 (hereinafter BARRETT) included in applicant’s IDS dated April 8, 2020.
Regarding claim 8, BEUCLER discloses the device of claim 1 as discussed above, BEUCLER does not explicitly disclose that the device has an additional perforated body adapted to prevent ashes and/or small parts of the substance to be burned from being drawn in by the user into his or her mouth.
BARRETT teaches a smoking apparatus for a smoking device with a screen retention area (Abstract).  BARRETT teaches ¶43
In use, smoking apparatus 40 reduces the inhalation of burning or vaporized smoking product from reaching a user's lungs by filtering out those harmful 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BEUCLER to include a flexible screen as taught in BARRETT.  A person of ordinary skill in the art would obviously include screen because doing so would reduce the likelihood of a user inhaling or ingesting any of the burning smoking material.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over BEUCLER as applied to claims 1-5 above, and further in view of  US 20180027882 A1 (hereinafter HEPWORTH).
Regarding claim 9, BEUCLER discloses the device of claim 1 as discussed above, BEUCLER does not explicitly disclose that the device has a porous body positioned within the container against a wall thereof, wherein the center of the container is left clear.
HEPWORTH discloses an apparatus and methods for generating an inhalable medium including a container (Abstract).  HEPWORTH teaches material elements 124, 126, and 128 which can be vaporized (¶68).  These materials can be porous solid material (¶124).  HEPWORTH teaches an embodiment (Fig. 7) where the elements are annular such that the vapor flows radially along the material elements (¶95).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BEUCLER to include a porous body within the container wherein the center is left clear as taught in HEPWORTH.  A person of 
Regarding claims 10 and 11, modified BEUCLER discloses the device of claim 1 as discussed above, BEUCLER does not explicitly disclose that the porous body being adapted to be impregnated with a liquid that will evaporate when hot air, vapour or smoke passes through the center of the porous body or wherein the liquid contains various compositions of terpenes or fragrances or flavours.
HEPWORTH teaches that flavors can be used to create a desired taste or aroma (¶124).  HEPWORTH teaches that a porous solid material can be impregnated with a liquid to impart flavor and/or other properties to that porous solid material.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BEUCLER to include that the porous body is impregnated with liquid and flavor as taught in HEPWORTH.  A person of ordinary skill in the art would obviously provide that the porous body is impregnated with a flavored liquid because doing so would create a desired taste or aroma for the user.
Regarding claim 12, BEUCLER discloses the device of claim 1 as discussed above, BEUCLER may not explicitly disclose a closed housing of porous material and/or of material that is permeable to air or vapour and/or smoke, wherein the container is filled with one or more substances substance to be burned in the device when the container is positioned within in said compartment of the device.  
HEPWORTH discloses an apparatus and methods for generating an inhalable medium including a container (Abstract).  HEPWORTH teaches material elements 124, 126, and 128 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BEUCLER to include a closed housing of porous material and/or of material that is permeable to air or vapour and/or smoke, wherein the container is filled with one or more substances substance to be burned in the device when the container is positioned within in said compartment of the device as taught in HEPWORTH.  A person of ordinary skill in the art would obviously provide a  a porous body.  Doing so would allow vapor flow to travel along the porous body and create a vapor with a desired taste or aroma for the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726